Citation Nr: 1533531	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  14-40 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether the character of the appellant's discharge from service is a bar to Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel

INTRODUCTION

The appellant served on active duty from March 1977 to October 1979; his discharge was under other than honorable conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The decision explained that the appellant's period of military service was not considered honorable for VA purposes, as previously outlined in a February 1980 administrative decision.

In February 2015, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.

The Board notes that the issue of whether the character of the appellant's discharge from service constitutes a bar to eligibility for VA compensation benefits originally arose, and was denied, in a February 1980 administrative decision.  The appellant was notified in writing of the RO's determination and his appellate rights and did not appeal.  Additionally, new and material evidence was not received within the one year appeal period.  38 C.F.R. § 3.156(b).  Hence, the February 1980 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, since that decision, VA has received relevant official service department records that existed and had not been associated with the claims file at the time of the prior denial, requiring VA to reconsider the claim on the merits.  38 C.F.R. § 3.156(c).  The issue has been recharacterized on the title page accordingly.


FINDINGS OF FACT

1.  During service, the appellant received several nonjudicial punishments, was found guilty by Special Court Martial of possession of marijuana with the intent to distribute, and was found guilty by General Court Martial for assault with a dangerous weapon.
2.  The appellant's actions during service constitute willful and persistent misconduct and his offenses were not minor.

3.  The evidence does not suggest, and the appellant has not alleged, that he was insane at the time of his offenses.

4.  The appellant's request for an upgrade to a general discharge was denied by the Board for Correction of Naval Records in November 1999.


CONCLUSION OF LAW

The appellant's discharge from service was under dishonorable conditions and the character of his discharge is a bar to payment of VA benefits.  38 U.S.C.A. 
§ 5303 (West 2014); 38 C.F.R. §§ 3.1(d), 3.12 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose certain obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).  Where the issue involves the character of discharge, as in this case, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18 (2007). 

In correspondence dated in November 2012, the RO notified the appellant that entitlement to benefits was contingent upon discharge from military service under honorable conditions and the service that would have qualified him for compensation benefits was terminated by a discharge that was dishonorable for VA purposes.  The RO explained that it was required to determine whether the appellant was discharged under conditions other than dishonorable.  In a May 2014 letter, the RO provided the regulation pertinent to the claim, 38 C.F.R. § 3.12, and advised the appellant of the types of information and evidence that should be provided in support of the appeal.  The case was last adjudicated in a September 2014 statement of the case (SOC).  Based on the foregoing, the Board finds that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the appellant that any additional information or evidence is needed.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

VA has also made reasonable efforts to obtain relevant records adequately identified by the appellant.  The appellant's service personnel and service treatment records are of record and have been considered.  The appellant has been provided with a meaningful opportunity to participate in the claims process throughout the course of the appeal and has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained. 

In February 2015, the appellant set forth his contentions at a hearing before the undersigned.  The record reflects that the undersigned identified the issue to be discussed at the hearing.  Further, testimony focused on the circumstances and events surrounding the appellant's discharge, and questions sought to identify any further development required to help substantiate the claim that the appellant's discharge should not be considered dishonorable for VA purposes.  These actions satisfied the duties a Veterans Law Judge has to explain fully the issues and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  Notably, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.
For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue decided on appeal.

II. 
Character of Discharge

In order to qualify for VA benefits, an appellant must demonstrate that he had the status of a veteran.  Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  

Under governing law, a discharge or release from service is considered to have been issued under dishonorable conditions in certain circumstances as specified in 38 C.F.R. § 3.12(b) unless it is found that the person was insane at the time of committing the offense causing such discharge or unless otherwise specifically provided by statute. 

There are two types of character-of-discharge bars to establishing entitlement to VA benefits: "statutory bars" found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and "regulatory bars" under 38 C.F.R. § 3.12(d).  Insanity is a defense against either a statutory bar or a regulatory bar.  38 C.F.R. § 3.12(b).  The circumstances of "statutory bars" as defined by 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) do not apply to this appeal.

A discharge or release because of willful and persistent misconduct, or other specified offenses, is considered to have been issued under dishonorable conditions and is a regulatory bar to establishing entitlement to VA benefits.  38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  Id.  However, "offenses that would interfere with the appellant's military duty, indeed preclude their performance...are not minor."  Stringham v. Brown, 8 Vet. App. 445, 448 (1995); see also Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).

In a February 1980 administrative decision, the RO determined that the appellant's service from March 1977 to October 1979 was under dishonorable conditions due to willful and persistent misconduct.  38 C.F.R. § 3.12(d)(4).  Pursuant to this designation, the appellant is entitled only to VA health care benefits under Chapter 17, Title 38 U.S. Code for any disabilities determined to be service connected.  

His DD Form 214 indicates that he served in the U.S. Navy from March 1977 to October 1979 and that the character of his service was under other than honorable conditions.  The narrative reason for discharge was listed as "misconduct/frequent involvement of a discreditable nature with civil or military authorities."  A discharge under honorable conditions is binding on VA as to the character of discharge.  38 C.F.R. § 3.12(a).

A January 1980 memorandum from the Department of the Navy, Bureau of Naval Personnel indicated that the appellant's undesirable discharge under other than honorable conditions by reason of misconduct was due to his frequent involvement of a discreditable nature with civil/military authorities.  Specifically, he committed offenses for which he was tried and convicted, including possession of marijuana with intent to distribute (Special Court Martial in November 1978) and assault with a dangerous weapon (General Court martial in June 1979).  Other offenses for which the appellant was not brought to trial by Court Martial included: unauthorized absence in August 1977; escape from custody of Armed Forces Policeman, causing a breach of peace and disrespect toward a petty officer in April 1979; and willful disobedience of a lawful order July 1979.

In the February 1980 administrative decision, the Hartford RO concluded that the appellant's discharge in October 1979 was a bar to VA benefits.  The decision explained that the discharge from service was considered to have been issued under dishonorable conditions, citing the offenses listed in the January 1980 facts and circumstances summary from the Department of the Navy.  The RO notified the appellant of the decision in a separate letter the same month, also advising him of the option to seek a correction or revision to the character of his discharge.

In an undated letter, the appellant requested information about his military discharge and his desire to reenlist.  He acknowledged that he did have "a few problems" during military service, "but most of them were not all my fault but I did have my share."  An August 1981 letter from the National Personnel Records Center (NPRC) responded to the appellant's request for information.

In May 1998, the appellant requested an upgrade to "general discharge."  A three-member panel of the Board for Correction of Naval Records responded in November 1999.  The panel weighed potentially mitigating factors, such as the appellant's youth and immaturity and education; however, these factors were not sufficient to warrant recharacterization of the discharge, given his record of frequent involvement with military authorities, including being the subject of six disciplinary actions.    

Following the November 2012 administrative decision in which the Hartford RO again determined that the appellant's October 1979 discharge was considered dishonorable for VA purposes, the appellant explained in his January 2013 notice of disagreement that he believed he was entitled to VA benefits because his DD Form 214 did not list the character of his discharge as "dishonorable."  He also asserted that he served in a combat zone in while stationed in Guantanamo Bay, Cuba.  Finally, he suggested that one of his offenses that resulted in Court Martial proceedings was related to an incident in which another sailor called him a racial epithet and his superiors did not help or intervene when the appellant reported being afraid of the other sailor.  

In May 2014 correspondence, the appellant claimed that his conviction of marijuana possession with intent to distribute was "a set-up."  He also clarified his assertion that the assault with a dangerous weapon was the result of being called a racial epithet and being threatened without intervention by his superiors.  He asserted that he was never discharged, but instead asked to leave the Navy due to racism.

His service personnel and service treatment records were received in June 2014.  Service personnel records document his Navy enlistment in March 1977 at age 17 with parental consent.  His first offense involved unauthorized absence on three consecutive days in August 1977 for a matter of hours.  He was transferred to the Naval Station at Guantanamo Bay, Cuba in September 1977.  

Service treatment records reflect that shortly after arriving in Cuba, the appellant was running down the hallway to the stairs when he fell, striking his left proximal forearm.  The October 1977 injury required surgery and he was released from the hospital in November 1977.  

A March 1979 Special Court Martial Order indicates that the appellant pled guilty to the charge of possessing marijuana in September 1978, "excepting the words, 'and did possess said marijuana with the intent to distribute same,'" to which he pled not guilty.  He was found guilty of possessing marijuana with the intent to distribute.

A December 1978 emergency treatment report reflects that the appellant presented for treatment at 2:00 a.m., stating that he fell off the third deck ledge onto the ground floor.  The impression was multiple soft tissue trauma; acute alcohol intoxication.  

During a psychiatric consultation in later in December 1978, the appellant admitted jumping off the third story after consuming a half bottle of vodka, explaining vaguely that he "could somehow get even with the Navy for extending his stay in Guantanamo" after being "busted for marijuana."  He described a "great deal of resentment over the resent [sic] marijuana bust and [felt] that he was treated unfairly for using a drug that is safer than alcohol."  He also admitted that he had broken his arm while intoxicated.  He insisted that he did not drink a significant amount of alcohol prior to duty in Guantanamo Bay and that alcohol was not his drug of choice, adding that he would switch to other drugs when he returned to the United States.  He reported intentionally turning to alcohol while in Guantanamo Bay to cope with the stress of isolated duty because no other drugs were reasonably available.  He disclosed a current tolerance of up to 24 cans of beer in a single day.  The psychiatrist summarized that the appellant's alcohol use was "intentional, voluntary, controlled abuse to cope with unpleasant life realities."  A psychiatric disorder was not diagnosed following mental status examination.

Administrative remarks dated in January 1979 documented a professional performance score of 2.8 due to demonstrated unreliability, which resulted in revocation of security clearance and removal from the community liaisons department, and a 1.0 in military behavior due to tardiness and occasionally failing to report at all for work.

In April 1979, the appellant received a nonjudicial punishment for unauthorized absences from February 1-8 and 16-22, and on March 7, 1979.  A June 1979 General Court Martial found the appellant guilty of assault with a dangerous weapon; the sentence included confinement at hard labor for three months, forfeit of $200 pay for four months; and a reduction in pay grade.  In July 1979, he received a nonjudicial punishment for willful disobedience of a lawful order; the date of offense was in June 1979 and good time credit earned while incarcerated was revoked.

A September 1979 psychiatric evaluation report notes that the appellant was "busted for [marijuana] use and assault [with] deadly weapon" and was "just back from leave after 90 days brig time."  He was noted to be "in trouble for flying off [the] handle [with] minimum provocation."  The appellant admitted drinking heavily with "drunkenness on a daily basis as an escape from his problems, which are all self generated."  The assessment was alcoholism.  A September 1979 narrative summary indicates that the appellant had been scheduled to begin Antabuse therapy after having been directed to abstain from drinking; however, on the morning of admission he presented to the emergency room with a blood alcohol level of 0.17 grams per 100 cc.  As a result, he was admitted for short term freedom from an alcohol availability environment in order to start Antabuse therapy the next morning.  On physical examination, it was noted that there were a variety of scars on the appellant's arms, which he admitted to being the result of alcohol-related injuries.

A September 1979 consultation request listed a provisional diagnosis of chronic alcoholism, detailing that the appellant had a long history of heavy daily alcohol consumption and alcohol related problems including physical injury, antisocial behavior, and disciplinary actions.

In a September 1979 letter from his Commanding Officer, the appellant was advised that he was being considered for an administrative discharge by reason of misconduct due to frequent involvement of a discreditable nature with military authorities.  The appellant declined the opportunity to exercise his privileges, including consulting with counsel, presenting his case before an administrative discharge board, representation by counsel, or to submit statements in his own behalf.

A final narrative summary documents a 19-day hospitalization at the Naval Alcohol Rehabilitation Center in Norfolk, Virginia from September to October 1979 for assistance with alcohol-related problems.  The appellant reported first being intoxicated at age 13 and admitted to blackouts, periods of loneliness and depression, and having tried to stop drinking in the past without success.  The discharge impression was excessive alcohol abuse.  Service personnel records document a period of unauthorized absence during the hospitalization from 7:00 p.m. one night to 9:15 a.m. the next morning; he received nonjudicial punishment for his offense.

After the RO issued the September 2014 statement of the case (SOC), the appellant reiterated his contentions in correspondence and during the February 2015 hearing that "the drugs were planted," that superiors ignored his request for help regarding racial discrimination and he feared for his life as a result, and that he has "the right to be recognized as a combat veteran" based on his service in Guantanamo Bay, Cuba.  During the hearing, he also blamed his behavior during military service on hanging out with the wrong crowd after boot camp.  As a result of racial discrimination and being "let down" by superior officers, he "resorted to like playing out...not doing what was right."  He acknowledged that he "had a real drinking problem" and "went to Norfolk for some help, but that didn't seem to work."  He testified that he asked to leave the military, reiterating that he was not "thrown out."

Having reviewed the evidence of record and the appellant's contentions, the Board finds the appellant's discharge under other than honorable conditions was issued due to willful and persistent misconduct in service.  Consequently, his discharge is considered to have been issued under dishonorable conditions and is a regulatory bar to establishing entitlement to VA benefits based on that service.  38 C.F.R. § 3.12(d)(4).  

As noted by the service personnel records and the RO administrative decisions, the appellant was punished for five separate offenses under the Uniform Code of Military Justice (UCMJ) prior to being notified in September 1979 of the proposed administrative separation.  The offenses included unauthorized absences on 19 days; possession of marijuana with intent to distribute; escape from custody of an Armed Forces policeman, causing a breach of peace; disrespect to a petty officer; assault with a dangerous weapon; and willful disobedience of a lawful order.  The Board finds that these offenses were willful because each offense was deliberate or intentional.  For example, while the appellant now contends that marijuana was planted on him or that he was set up, at the time of offense he pled guilty to marijuana possession.

Similarly, as reflected by the number of offenses and the duration of some of the unauthorized absences, the appellant's misconduct was persistent.  For example, even after he was notified of the proposed administrative separation due to his misconduct, he again received a nonjudicial punishment for an unauthorized absence from the Naval Alcohol Rehabilitation Center in September 1979.   
In addition to the offenses cited by the Navy, the Board finds that the appellant's abuse of alcohol during military service constitutes willful misconduct.  For VA purposes, willful misconduct includes the abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  The simple drinking of alcoholic beverages is not of itself willful misconduct.  38 C.F.R. § 3.301(c)(2).  Alcohol abuse is defined as the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user.  38 C.F.R. § 3.301(d).  Here, the appellant sustained a left arm injury while intoxicated; the injury required surgery and he claimed entitlement to service connected disability benefits for a broken arm in November 2012.  In other words, his excessive use of alcohol at the time of injury was sufficient to cause, and did cause, disability.

Moreover, although he apparently did not sustain a disability as a result of jumping from a third deck ledge to the ground floor while acutely intoxicated in December 1978, his excessive alcohol use at that time was sufficient to cause disability or death.  In this regard, a lay person could contemplate the danger posed, such as broken bones, permanent disability, or death, by jumping from a distance of three decks while intoxicated.  

The Board also finds that the appellant's offenses interfered and, at times, precluded performance of his military duties.  Clearly, he could not perform his duties while away during unexcused absences.  Similarly, his defiance in obeying a lawful order interfered with performance of his military duties.  Also, one of the consequences of being found guilty of assault with a dangerous weapon, incarceration, plainly precluded performance of his duties.  Based on the foregoing evidence, the Board concludes that the appellant's misconduct was willful and persistent and cannot be considered minor.    

As a final consideration, there is nothing of record that indicates, and the appellant does not contend, that he was insane at the time he committed any or all of the offenses that resulted in his other than honorable discharge.  An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a). 

The phrase "due to disease" applies to all three circumstances of the insanity definition.  Zang v. Brown, 8 Vet. App. 246, 253 (1995).  Although insanity need not be causally connected to the misconduct that led to the discharge, it must be concurrent with that misconduct.  Beck v. West, 13 Vet. App. 535, 539 (2000).  In other words, the party in question must have been insane at the time he or she committed the offense.

In this case, the appellant has not offered a defense to his episodes of misconduct that resulted in nonjudicial punishments between August 1977 and July 1979.  Rather, his explanations regarding misconduct pertain to the Special and General Courts Martial.  The Board has already found not credible his assertion that marijuana was planted on him or that he was set up because he previously admitted guilt on that charge during military service.  Similarly, while he claims that the assault with a dangerous weapon was in response to racial discrimination and the reported lack of help from his superiors, such explanation does not suggest that his exhibited behavior was due to disease, nor has any medical profession opined that such was the case.  Instead, the September 1979 consultation request specifically attributed physical injury, antisocial behavior, and the disciplinary actions to his long history of heavy, daily alcohol consumption.  In summary, the Board finds that the evidence does not support the conclusion that the appellant was insane at the time of any or all of his instances of misconduct.

Based on the evidence and analysis above, the Board finds the appellant's period of service was under dishonorable conditions.  Accordingly, the criteria for qualification for VA compensation benefits are not met and the claim must be denied.

ORDER

The character of the appellant's military service from March 1977 to October 1979 is considered dishonorable for VA purposes; the appeal is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


